Bichardson, Judge:
The reappraisement appeal herein was submitted to the court for decision upon a stipulation which reads:
IT IS STIPULATED AND AGBEED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of 900 bundles of skinless and boneless sardines in pure olive oil exported from Portugal subsequent to February 27, 1958.
That said merchandise is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27,1958; and that the said merchandise was entered for consumption subsequent to February 27, 1958.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the *716absence of sales, offered for sale in the principal markets of Portugal, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less $1.00 per bundle.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
On the agreed facts, I find:
1. That export value as defined in section 402(b) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956 is the proper basis for determination of the value of the merchandise the subject of the appeal herein.
2. That such export value is represented herein by the appraised value, less $1 per bundle.
Judgment will be entered accordingly.